Case 2:19-cv-08064-FMO-GJS Document 28 Filed 11/13/20 Page 1 of 1 Page ID #:1058


  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12     DAWN H.,                                   Case No. 2:19-cv-08064-FMO (GJS)
 13                  Plaintiff
                                                   JUDGMENT
 14            v.
 15     ANDREW M. SAUL, Commissioner
        of Social Security,
 16
                     Defendant.
 17
 18
          Pursuant to the Court’s Order Accepting the Findings and Recommendations of
 19
       United States Magistrate Judge Gail J. Standish,
 20
          IT IS ADJUDGED that the decision of the Commissioner of the Social Security
 21
       Administration is AFFIRMED and this action is DISMISSED WITH PREJUDICE.
 22
 23
       DATED: November 13, 2020
 24
                                             ____________/s/______________________
 25                                          FERNANDO M. OLGUIN
 26                                          UNITED STATES DISTRICT JUDGE

 27
 28
